 



Exhibit 10.18
XATA CORPORATION
FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR DIRECTORS
THIS AGREEMENT, made this ___day of ____________, ___, by and between XATA
Corporation, a Minnesota corporation (the “Company”), and _________
(“Optionee”).
     WITNESSETH, THAT:
     WHEREAS, the Company pursuant to its 2007 Long-Term Incentive and Stock
Option Plan wishes to grant this stock option to Optionee.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:
1. Grant of Option:
The Company hereby grants to Optionee, on the date set forth above the right and
option (hereinafter called “the option”) to purchase all or any part an
aggregate of ______ shares of Common Stock, par value $0.01 per share, at the
price of $______ per share on the terms and conditions set forth herein. This
option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 986, as amended (the “Code”).
2. Duration and Exercisability

  (a)   This option shall in all events terminate ten (10) years after the date
of grant, and subject to the other terms and conditions set forth herein, this
option may be exercised by Optionee as to all ___shares on or after the date
hereof until expiration at 5:00 p.m. Minneapolis, Minnesota time on the tenth
anniversary of the date hereof.     (b)   During the lifetime of Optionee, the
option shall be exercisable only by Optionee and shall not be assignable or
transferable by Optionee, other than by will or the laws of descent and
distribution.

3. Manner of Exercise

  (a)   The option can be exercised only by Optionee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.     (b)   Optionee may pay the
option price in cash, by check (bank check, certified check or personal check),
by money order, or with the approval of the Company (i) by delivering to the
Company for cancellation Common Shares of the Company with a fair market value
as of the date of exercise equal to the option price or the portion thereof
being paid by tendering such shares, or (ii) by delivering to the Company a
combination of cash and Common Shares of the Company with an aggregate fair
market value and a principal amount equal to the option

 



--------------------------------------------------------------------------------



 



      price. For these purposes, the fair market value of the Company’s Common
Shares as of any date shall be reasonably determined by the Company pursuant to
the Plan.

4. Miscellaneous

  (a)   This option is issued pursuant to the Company’s 2007 Long-Term Incentive
and Stock Option Plan and is subject to its terms. The terms of the Plan are
available for inspection during business hours at the principal offices of the
Company. Capitalized terms not defined in this option have the meanings assigned
to them in the Plan.     (b)   Optionee shall have none of the rights of a
shareholder with respect to shares subject to this option until such shares
shall have been issued to Optionee upon exercise or this option.     (c)   The
exercise of all or any parts of this option shall only be effective at such time
that the sale of Common Shares pursuant to such exercise will not violate any
state or federal securities or other laws.     (d)   If there shall be any
change in the Common Shares of the Company through merger, consolidation,
reorganization, recapitalization, dividend in the form of stock (of whatever
amount), stock split or other change in the corporate structure of the Company,
and all or any portion of the option shall then be unexercised and not yet
expired, then appropriate adjustments in the outstanding option shall be made by
the Company, in order to prevent dilution or enlargement of option rights. Such
adjustments shall include, where appropriate, changes in the number of shares of
Common Shares and the price per share subject to the outstanding option.     (e)
  The Company shall at all times during the term of the option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.     (f)   In order to provide the Company with
the opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the option, and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Optionee. Optionee may elect to satisfy his federal and state
income tax withholding obligations upon exercise of this option by (i) having
the Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon exercise of such option having a fair market value equal to the
amount of federal and state income tax required to be withheld upon such
exercise, in accordance with the rules of the Committee, or (ii) delivering to
the Company shares of its Common Stock other than the shares issuable upon
exercise of such option with a fair market value equal to such taxes, in
accordance with the rules of the Committee.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

            XATA Corporation
      By:           Its:             

            Optionee:
                     

3